Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 Response to Amendment
Claims 1-2, 4-9, 13-19, 21-25 are pending.  Claims 21-25 are new.  As an initial matter, the double patenting rejection of the claims has been withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant’s arguments, see remarks, filed 8/8/2022, with respect to the claims have been fully considered and are persuasive.  The previous rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-9, 13-19, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious wherein the input vertices in the first data are grouped using a first format such that attributes for each vertex are stored together in the memory, processing the first data to create second data, the second data using a second format such that first attributes of a group of vertices are stored together in the second format and such that the second attribute of the group of vertices are stored together in the second format, and causing a dsp to perform graphics functionality on the second data to create third data, the third data formatted using the second format, and processing the third data to create fourth data, the fourth data formatted using the first format.
Claims 6, 17 are allowable for at least the reasons above.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616